Citation Nr: 1507305	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  06-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral optic neuritis associated with multiple sclerosis, prior to February 16, 2010.

2.  Entitlement to a rating in excess of 10 percent for bilateral optic neuritis associated with multiple sclerosis, from February 16, 2010, to April 9, 2012.

3.  Entitlement to a rating in excess of 30 percent for bilateral optic neuritis associated with multiple sclerosis, from April 9, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal was brought before the Board in December 2009, April 2011, February 2012, and November 2013, at which times the claim was remanded to allow VA to further assist the Veteran in the development of his claim, to include affording him an adequate VA examination.  

The purpose of the Board's multiple remands in this case were to order a VA examination of the Veteran's visual field, in compliance with the pre-2008 requirement of a Goldmann 8-meridian test.  The Board is aware of a potential Stegall violation.  Despite multiple remands requesting such an examination, examiners repeatedly did not appropriately measure the Veteran's visual field.  However, as discussed below, the Board finds that there is no need to remand for compliance with the Board's prior directives when doing so would not change the outcome of the eventual decision.  The Board finds that evidence from the April 2010 10-meridian Goldmann chart can be extrapolated to the applicable regulations, and the Veteran has not reported a worsening of his condition over the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

The Board therefore finds that the VA examinations, taken together, were adequate to evaluate the Veteran's optic neuritis, and the Board is therefore satisfied that the instructions in its remands of December 2009, April 2011, February 2012, and November 2013 have been complied with to the extent necessary to decide this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For all periods prior to April 9, 2012, the Veteran's optic neuritis was productive of bilateral concentric contraction of the visual field to less than 60 degrees but not less than 45 degrees, and corrected visual acuity no worse than 20/40 in either eye.

2.  From April 9, 2012, the Veteran's optic neuritis was productive of concentric contraction of the visual field to no less than 30 degrees in either eye, and corrected visual acuity no worse than 20/40 in either eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for optic neuritis associated with multiple sclerosis, but not in excess thereof, for all periods prior to April 9, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2008).

2.  The criteria for a rating in excess of 30 percent for optic neuritis associated with multiple sclerosis, for the period from April 9, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2005 and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and applicable social security records have been obtained.  Also, the Veteran was provided with VA examinations of his optic neuritis in February 2010, May 2011, April 2012, and January 2014.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to his rating for bilateral optic neuritis associated with multiple sclerosis.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The rating criteria for diseases of the eye were amended in 2008; however, the amended rating criteria were made effective December 10, 2008, and applied only to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because the Veteran's claim was received prior to that date, only the pre-amendment rating criteria are applicable in this appeal.

The Veteran's eye disability, described as optic neuritis, is currently rated under the provisions of Diagnostic Code 6026, which dictate that optic neuritis should be rated on the underlying disease and to combine impairment of visual acuity or field loss.  The applicable regulations dictate that the best distant vision obtainable after best correction will be the basis of rating visual acuity.  38 C.F.R. § 4.75 (2008). 

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Bilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/50.  Bilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 30 percent disabling or as equivalent to visual acuity of 20/70.  Bilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 50 percent disabling or as equivalent to visual acuity of 20/100.  Bilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 70 percent disabling or as equivalent to visual acuity of 20/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

Demonstrable pathology commensurate with the functional loss is required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) (2008).

Visual acuity is rated based upon the best distance vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79 (2008). 

Blindness in one eye, having only light perception, warrants a 30 percent disabling rating if visual acuity in the other eye is 20/40 or better.  Higher disability evaluations are warranted for blindness in one eye having only light perception if visual acuity in the other eye is worse than 20/40.  Blindness in both eyes having only light perception warrants a 100 percent rating.  The rating criteria also provide for entitlement to special monthly compensation for blindness in one eye having only light perception.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070 (2008).

Vision defect will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

Vision defect will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

Vision defect will be considered 30 percent disabling if visual acuity is 5/200 in one eye and 20/40 in the other eye, 10/200 in one eye and 20/40 in the other eye, 15/200 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/50 in the other, 20/100 in one eye and 20/70 in the other eye, or 20/70 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008). 

Vision defect will be considered 40 percent disabling if visual acuity is 5/200 in one eye and 20/50 in the other eye, 10/200 in one eye and 20/50 in the other eye, 15/200 in one eye and 20/70 in the other eye, or 20/200 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008). 

Vision defect will be considered 50 percent disabling if visual acuity is 5/200 in one eye and 20/70 in the other eye, 10/200 in one eye and 20/70 in the other eye, or when visual acuity is 20/100 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008). 

Vision defect will be considered 60 percent disabling if visual acuity is 5/200 in one eye and 20/100 in the other eye, 10/200 in one eye and 20/100 in the other eye, 15/200 in one eye and 20/100 in the other eye, or 20/200 in one eye and 20/100 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008). 

Vision defect will be considered 70 percent disabling if visual acuity is 5/200 in one eye and 20/200 in the other eye, 10/200 in one eye and 20/200 in the other eye, 15/200 in one eye and 20/200 in the other eye, or when visual acuity is 20/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008). 

Vision defect will be considered 80 percent disabling if visual acuity is 5/200 in one eye and 15/200 in the other eye, 10/200 in one eye and 15/200 in the other eye, or when visual acuity is 15/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008). 

Vision defect will be considered 90 percent disabling if visual acuity is 5/200 in one eye and 10/200 in the other eye, or when visual acuity is 10/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008). 

Vision defect will be considered 100 percent disabling when visual acuity is 5/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6071 (2008). Entitlement to special monthly compensation will also be warranted.

In this case, the Veteran's optic neuritis is associated with his service-connected multiple sclerosis.  

Prior to February 16, 2010

The Veteran is currently in receipt of a 0 percent rating for optic neuritis for the period prior to February 16, 2010.  

There is no ophthalmological evidence on the record prior to February 16, 2010.  The Veteran underwent VA examinations for his multiple sclerosis in January 2006 and July 2008, but any examination of the Veteran's eyes was not by a specialist and no visual acuity or visual field tests were performed.  VA treatment records and social security disability records make reference to eye pain and blurred vision, but there are no records of vision tests of any kind.

However, as the Board noted in its December 2009 remand, it was VA's duty to provide the Veteran with a VA examination of his vision by an ophthalmologist or optometrist.  VA failed in that duty from the filing of the Veteran's increased rating claim in October 2005 until the Veteran's initial optical VA examination on February 16, 2010.  The absence of ophthalmological evidence is therefore the direct result of VA's failure to fulfill its duty to assist the Veteran in substantiating his claim.

The Board finds no evidence in the record that the Veteran's optic neuritis worsened on or about February 16, 2010.  It simply had not yet been evaluated.  The Board therefore finds that there is no evidence for a distinct time period of differing symptoms prior to February 16, 2010.  Thus, staging is inappropriate and the rating prior to April 9, 2012, discussed below, should be effective at the filing of the Veteran's claim in October 2005.

Prior to April 9, 2012

The Veteran is currently in receipt of a 10 percent rating for optic neuritis for the period from February 16, 2010, to April 9, 2012.

The Veteran underwent a VA examination by an ophthalmologist on February 16, 2010, at which he reported a history of left eye pain, blurry vision and diplopia.  His right eye visual acuity was measured at 20/30 distance and 20/50 near, and 20/20 distance and 20/30 near with correction.  His left eye visual acuity was measured at 20/50 distance and 20/70 near, with 20/20 distance and 20/30 near with correction.  The left eye visual field was intact up to 75 degrees temporally, 40 degrees superiorly, 55-60 degrees nasally, and 60 degrees inferiorly.  The Veteran had a 1+ afferent pupillary defect in the left eye.  Brightness saturation was 100 percent in the right eye and 50 to 60 percent in the left eye.  Red saturation was normal.  Applanated eye pressures were 14 mmHg on the right and 13 mmHg on the left.  Extraocular muscles were full.  Slit lamp examination was unremarkable, except for trace nuclear sclerotic changes in both eyes.  The examiner diagnosed optic neuritis in the left eye associated with multiple sclerosis, noting that the decreased brightness saturation and pupillary defect signifies permanent optic damage in the left eye.

The Veteran underwent a Goldmann visual defect test in April 2010, ordered as part of the February 2010 VA examination.  The examiner interpreted the results on the four 90 degree meridians.  Specifically, the examiner said the right eye visual field was intact up to 75 degrees temporally, 35 degrees up, 55 degrees nasally, and 60 degrees down.  

Although the examiner did not refer to them, the associated Goldmann chart indicates that readings were taken along the ten 30 degree meridians.  The rating criteria contemplate measurements along the eight 45 degree meridians; however, the Board finds that the ten 30 degree meridians are, if anything, a more detailed examination of the Veteran's visual field.  Affording the Veteran the benefit of the doubt, the Board therefore will take the lower of the two readings in each sector, and apply that to the 45 degree meridian between them.  For example, the Board will take the lower of the 30 and 60 degree readings and interpret it as the 45 degree reading for rating purposes.

Applying that rule, the Board finds that the Veteran's right eye visual field was intact up to 40 degrees up-nasally, 35 degrees up-temporally, 60 degrees down-temporally, and 50 degrees down-nasally; and the Veteran's left eye visual field was intact up to 45 degrees up-nasally, 45 degrees up-temporally, 60 degrees down-temporally, and 45 degrees down-nasally.

Interpreting these numbers using 38 C.F.R. § 4.76a, Table III (2008), the Board finds that the April 2010 Goldmann visual defect test resulted in concentric contraction of the visual field to 51 degrees in the right eye and 53 degrees in the left eye.  The Board further notes that averaging the field loss of the 4 prime meridians only, as interpreted by the examiner, would show concentric contraction of the visual field to 54 degrees in the right eye and 56 degrees in the left eye. 

VA treatment records indicate that the Veteran had his vision tested in June 2010.  His visual acuity was measured at 20/20 in both eyes.  

The Veteran underwent a second VA examination in May 2011, at which he reported blurred vision after reading.  The examiner found corrected distance visual acuity to be 20/20 in both eyes.  Without correction distance visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Near visual acuity with correction was J1+ in the right eye and J1 in the left eye.  Without correction, near visual acuity was J10 in the right eye and J7 in the left eye.  There was no afferent pupillary defect.  Extraocular muscle motility was normal.  Intraocular pressure was 14 mmHg in both eyes.  Color vision was normal.  Light saturation was 100 percent in the right eye and 80 percent in the left eye.  Slitlamp and dilated fundus tests were normal.  The examiner diagnosed a history of optic neuritis, but no current objective evidence of any permanent optic nerve damage.  The examiner, however, recommended that formal visual field testing be repeated to assess any potential subtle change in the Veteran's visual field.  The visual field testing ordered by the VA examiner was conducted in May 2011.  The test was a Humphrey visual field (HVF) test, the results of which are not contemplated by the rating criteria.  The examiner noted in the examination report that the test showed visual fields essentially within normal limits.

The Board finds that a rating of 20 percent is warranted for all periods prior to April 9, 2012.  Bilateral concentric contraction of the visual field to less than 60 degrees but not less than 45 degrees due to optic neuritis warrants a rating of 20 percent.  The Veteran's visual field was tested only once during this period using a test with results compatible with the rating criteria, in April 2010.  This test shows that concentric contraction of the Veteran's visual field was to 51 degrees in the right eye and 53 degrees in the left eye.  A rating of 20 percent is therefore warranted for all periods prior to April 9, 2012.

The Board further finds that a higher rating is not warranted.  A higher rating of 30 percent on the basis of a visual field defect is warranted for bilateral concentric contraction of the visual field to less than 45 degrees but not less than 30 degrees, or for bilateral loss of the temporal half of the visual field, or for homonymous hemianopsia.  There is no evidence on the record of any concentric visual field loss approaching that severity in either eye, nor is there evidence of loss of the temporal half of the visual field or homonymous hemianopsia.  A higher rating of 30 percent on the basis of visual acuity is warranted if corrected distance visual acuity is 5/200 in one eye and 20/40 in the other eye, 10/200 in one eye and 20/40 in the other eye, 15/200 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/50 in the other, 20/100 in one eye and 20/70 in the other eye, or 20/70 in one eye and 20/70 in the other eye.  There is no record evidence of visual acuity in either eye worse than 20/40 with corrective lenses.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for all periods prior to April 9, 2012.

From April 9, 2012

The Veteran is currently in receipt of a 30 percent rating for optic neuritis for the period from April 9, 2012.

The Veteran underwent a third VA examination on April 9, 2012, at which the Veteran reported blurred vision.  The examiner found no diplopia present, normal funduscopic testing, and no visual field defect, based on the May 2011 HVF test.  Uncorrected visual acuity in the right eye was 20/20-2 distance and 20/60 near, with correction 20/20 distance and near.  Uncorrected visual acuity in the left eye was 20/20 distance and 20/25 near, with correction 20/20 distance and near.  Slit lamp findings were normal.  Pressure was 14 mmHg in the right eye and 15 mmHg in the left eye.  

The Board notes that there is a VA examination report from a second examination in April 2012 associated with the Veteran's file and with the Veteran's name on it.  The patient in this report, however, is clearly not the Veteran.  The examination patient claims a history of glaucoma due to a boxing injury occurring in a year when the Veteran was under ten years old, reports a different occupation than the Veteran, and has visual acuity drastically different from the Veteran, despite being tested the same day as the April 2012 VA examination discussed above.  For this reason, the Board finds this examination report irrelevant.

The Veteran underwent a fourth VA examination in January 2014, at which the Veteran reported fluctuating vision, a feeling of pressure behind his eyes at times, and intermittent diplopia.  Uncorrected visual acuity in the right eye was 20/200 distance, 15/200 near, with correction 20/40 distance and near.  Uncorrected visual acuity in the left eye was 15/200 distance and near, with correction 20/40 distance and near.  Pupils were round and reactive to light, with no afferent pupillary defect present.  Right eye pressure was 17mmHg and left eye pressure was 16 mmHg.  Slit lamp, external and internal eye tests were all normal.  The examiner noted no visual field defect, nor any condition that may result in a visual field defect.

The Board finds that a rating in excess of 30 percent is not warranted for the period from April 9, 2012.  A higher rating of 50 percent on the basis of a visual field defect is warranted for bilateral concentric contraction of the visual field to less than 30 degrees but not less than 15 degrees.  There is no evidence on the record of any concentric visual field loss approaching that severity in either eye, nor has the Veteran indicated that he has experienced such debilitating visual field loss.  A higher rating of 40 percent on the basis of visual acuity is warranted if corrected distance visual acuity is 5/200 in one eye and 20/50 in the other eye, 10/200 in one eye and 20/50 in the other eye, 15/200 in one eye and 20/70 in the other eye, or 20/200 in one eye and 20/70 in the other eye.  There is no record evidence of visual acuity in either eye worse than 20/40 with corrective lenses.  For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for the period from April 9, 2012.

Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's optic neuritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including eye pain, blurry vision, and diplopia, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his optic neuritis is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in determining appropriate ratings, the criteria for higher schedular ratings were considered, but the ratings were assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation of 20 percent for optic neuritis associated with multiple sclerosis, but not in excess thereof, for the period prior to February 16, 2010, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 20 percent for optic neuritis associated with multiple sclerosis, but not in excess thereof, from February 16, 2010, to April 9, 2012, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for optic neuritis associated with multiple sclerosis, from April 9, 2012, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


